Title: From George Washington to Lafayette, 29 January 1789
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My dear Marqs
Mount Vernon Jany 29 1789

By the last Post, I was favored with the receipt of your letter, dated the 5th of September last. Notwithstanding the distance of its date, it was peculiarly welcome to me: for I had not, in the mean time received any satisfactory advices respecting yourself or your country. By that letter, my mind was placed much more at its ease, on both those subjects, than it had been for many months.
The last letter, which I had the pleasure of writing to you, was forwarded by Mr Gouverneur Morris. Since his departure from America, nothing very material has occurred. The minds of men, however, have not been in a stagnant State. But patriotism, instead of faction, has generally agitated them. It is not a matter of wonder, that, in proportion as we approached to the time fixed for the organization and operation of the new government, their anxiety should have been encreased, rather than diminished. The choice of Senators, Representatives and Electors, whh (excepting in that of the last description) took place at different times, in the different States, has afforded abundant topics for domestic News, since the beginning of Autumn. I need not enumerate the several particulars, as I imagine you see most of them detailed, in the American Gazettes. I will content myself with only saying, that the elections have been hitherto vastly more favorable than we could have expected, that federal sentiments seem to be growing with uncommon rapidity, and that this encreasing unanimity is not less indicative of the good disposition than the good sense of the Americans. Did it not savour so much of partiality for my Countrymen I might add, that I cannot help flattering myself the new Congress on account of the self-created respectability and various talents of its Members, will not be inferior to any Assembly in the world. From these and some other circumstances, I really entertain greater hopes, that America will not finally disappoint the expectations of her Friends, than I have at almost any former period. Still however, in such a fickle state of existence, I would not be too sanguine in indulging myself with the contemplation of scenes of uninterupted prosperity; lest some unforeseen

mischance or perverseness should occasion the greater mortification, by blasting the enjoyment in the very bud.
I can say little or nothing new, in consequence of the repetition of your opinion, on the expediency there will be, for my accepting the office to which you refer. Your sentiments, indeed, coincide much more nearly with those of my other friends, than with my own feelings. In truth my difficulties encrease and magnify as I drew towards the period, when, according to the common belief, it will be necessary for me to give a definitive answer, in one way or another. Should the circumstances render it, in a manner inevitably necessary, to be in the affirmative:Be assured, my dear Sir, I shall assume the task with the most unfeigned reluctance, and with a real diffidence for which I shall probably receive no credit from the world. If I know my own heart, nothing short of a conviction of duty will induce me again to take an active part in public affairs—and, in that case, if I can form a plan for my own conduct, my endeavours shall be unremittingly exerted (even at the hazard of former fame or present popularity) to extricate my country from the embarrassments in which it is entangled, though want of credit; and to establish, a general system of policy, which, if pursued will insure  permanent felicity to the Commonwealth. I think, I see a path, as clear and as direct as a ray of light, which leads to the attainment of that object. Nothing but harmony, honesty, industry and frugality are necessary to make us a great and happy people. Happily the present posture of affairs and the prevailing disposition of my countrymen promise to co-operate, in establishing those four great and essential pillars of public felicity.
What has been considered at the moment as a disadvantage, will probably turn out for our good. While our commerce has been considerably curtailed, for want of that extensive credit formerly given in Europe, and for fault of remittance; the usefull arts have been almost imperceptibly pushed to a considerable degree of perfection. Though I would not force the introduction of manufactures, by extravagant encouragements, and to the prejudice of agriculture; yet, I conceive, much might be done in that way by woman, children & others; without taking one really necessary hand from tilling the earth. Certain it is, great savings are already made in many articles of apparel, furniture

and consumption. Equally certain it is, that no diminution in agriculture has taken place, at the time when greator and more substantial improvements in manufactures were making, than were ever before known in America. In Pennsylvania they have attended particularly to the fabrication of cotten cloths, hats, and all articles in leather. In Massachusetts they are establishing factories of Duck, Cordage, Glass and several other extensive and useful branches. The number of shoes made in one town and nails in another is incredible. In that State and Connecticut are also factories of superfine and other broad cloths. I have been writing to our friend Genl Knox this day, to procure me homespun broad cloth, of the Hartford fabric, to make a suit of cloaths for myself. I hope it will not be a great while, before it will be unfashionable for a gentleman to appear in any other dress. Indeed we have already been to long subject to British prejudices. I use no porter or cheese in my family, but such as is made in America—both those articles may now be purchased of an excellent quality.
While you are quarreling among yourselves in Europe—while one King is running mad—and others acting as if they were already so, by cutting the throats of the subjects of their neighbours: I think you need not doubt, My Dear Marquis we shall continue in tranquility here—And that population will be progressive so long as there shall continue to be so many easy means for obtaining a subsistence, and so ample a field for the exertion of talents and industry.
All my family join in Compliments to Madam la Fayette and yours. Adieu, my dear Marqs believe me, what I am—With &c.

Go: Washington

